UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7500



WILLIAM MORRIS GRANT,

                                              Plaintiff - Appellant,

          versus


SAM D. O'KELLY; WILLIAM D. CATOE, Director of
SCDC; SUSAN LITZ, Accountant; IVYL S. HUDSON;
BENJAMIN MONTGOMERY; J. MUNSFORD SCOTT; RICKY
HARRIS; JANE DOE; ROBERT E. WARD; KENNY GREEN,
Lieutenant; J. ROLLINGS; DERWIN NEASMAN; OFFI-
CER MILLER; OFFICER MCDOUGAL; OFFICER ROBIN-
SON; OFFICER SPRATTLING,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-99-2755-3-24-BC)


Submitted:   February 28, 2001            Decided:   March 23, 2001


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Morris Grant, Appellant Pro Se.    Andrew Foster McLeod,
HARRIS & MCLEOD, Cheraw, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Grant appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion adopting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Grant v. O’Kelly, No. CA-99-2755-3-24-BC (D.S.C. Sept.

29, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2